Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 25 are presented for examination. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2020 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because the language: 
“may be configured”, “may configure”, “may track or count”, “may transmit”, “may perform”, “may also identify”, and “may identify” is speculative and fails to provide a concise statement of the technical disclosure of the patent.

Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 12, 15 – 19, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitation “a configuration of a threshold of errors for data” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of the configuration. Specifically, the relationship between the threshold and data.

Claim 1 recites the limitation "the threshold".  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the corrected set of errors".  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the transmission of the indication".  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "the determination".  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the determination".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 17, the limitation “a determination that the access command includes an error” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear if applicant intended to refer to the determination that the access command includes an error previously disclosed or additional determination that the access command includes an error. 

Regarding claim 17, the limitation “an indication that the access code command includes an error” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear if applicant intended to refer to the indication that the access code command includes an error previously disclosed or additional indication that the access code command includes an error. 

Claim 17 recites the limitation "the determination".  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation "the command".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 19, the limitation “a configuration of a threshold of errors for data” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of the configuration. Specifically, the relationship between the threshold and data.

Claim 22 recites the limitation "the received indication".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lovelace, U.S. Publication 2014/0211579 (herein Lovelace), in view of Milton et al., U.S. Publication 2014/0281661 (Milton). 

Regarding claim 1, Lovelace teaches: receiving, from a host device, a configuration of a threshold of errors for data at a memory device (paragraph 0038); determining a set of errors in data retrieved from the memory device (paragraph 0025); determining that the set of errors satisfies the threshold based at least in part on the configuration (paragraph 0037); and Lovelace does not explicitly teach: transmitting, to the host device, an indication that the threshold has been satisfied based at least in part on determining that the set of errors satisfy the threshold.
Milton teaches: transmitting, to the host device, an indication that the threshold has been satisfied based at least in part on determining that the set of errors satisfy the threshold (paragraph 0048)
One of ordinary skill in the art, at the time of the effective filling date of the invention, would find it obvious to combine the teaching of Lovelace: receiving, from a host device, a configuration of a threshold of errors for data at a memory device, determining a set of errors in data; with the teaching of Milton: transmitting, to the host device, an indication that the threshold has been satisfied for the purpose of allowing user control (paragraph 0048). A threshold errors is well-known in the art (paragraph 0038). Communication between a memory device and a host device is a well-known design choice in the art (paragraph 0048). One of ordinary skill in the art would recognize the use of well-known design choice would yield a predictable result.

Regarding claim 2, Lovelace and Milton teach the limitations of the parent claim. Lovelace does not explicitly teach: Milton teaches: receiving, from the host device, a command to transmit the indication that the threshold has been satisfied, wherein the indication is transmitted in response to the command (paragraph 0048). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 3, Lovelace and Milton teach the limitations of the parent claim. Lovelace additionally teaches: detecting the set of errors for a bank of the memory device, wherein determining that the set of errors satisfy the threshold is based at least in part on detecting the set of errors for the bank (0025). Lovelace does not explicitly teach: transmitting an indication of the set of errors to the host device.
Milton teaches: transmitting an indication of the set of errors to the host device (paragraph 0048). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 4, Lovelace and Milton teach the limitations of the parent claim. Lovelace additionally teaches: incrementing a counter for each error of the set of errors in the data based at least in part on determining the set of errors (paragraph 0025, 0040); and operating, based at least in part on incrementing the counter for each error of the set of errors, the memory device in a first mode that refrains from executing access commands (paragraph 0025, 0040). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 5, Lovelace and Milton teach the limitations of the parent claim. Lovelace additionally teaches: receiving, from the host device, a command to reset the counter based at least in part on the set of errors being recoverable (paragraph 0033, 0050); and operating, based at least in part on the set of errors being recoverable, the memory device in a second mode in which access commands are executed (paragraph 0033, 0050). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 6, Lovelace and Milton teach the limitations of the parent claim.  Lovelace does not explicitly teach: disabling the memory device based at least in part on the set of errors being non-recoverable. 
Milton teaches: disabling the memory device based at least in part on the set of errors being non-recoverable (paragraph 0010). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 7, Lovelace and Milton teach the limitations of the parent claim. Lovelace additionally teaches: determining the set of errors based at least in part on an error correcting code associated with the data retrieved from the memory device (paragraph 0026, 0033); correcting the set of errors in the data using the error correcting code, wherein correcting the set of errors is based at least in part on receiving an access command or a command to refresh a portion of the memory device (paragraph 0026, 0033); and transmitting, to the host device, the data including the 

Regarding claim 8, Lovelace and Milton teach the limitations of the parent claim. Lovelace additionally teaches: determining, based at least in part on an error correcting code, that a first subset of the set of errors are correctable errors (paragraph 0026, 0033); and refraining from transmitting an indication of the first subset of correctable errors based at least in part on the determination that the first subset of the set of errors are correctable errors (paragraph 0026, 0033). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 9, Lovelace and Milton teach the limitations of the parent claim. Lovelace does not explicitly teach: determining, based at least in part on the error correcting code, that a second subset of the set of errors are uncorrectable errors; and transmitting, to the host device, an indication of the uncorrectable errors based at least in part on the determination that the second subset of the set of errors are uncorrectable errors.
Milton teaches: determining, based at least in part on the error correcting code, that a second subset of the set of errors are uncorrectable errors (paragraph 0010, 0043); and transmitting, to the host device, an indication of the uncorrectable errors based at least in part on the determination that the second subset of the set of errors are uncorrectable errors (paragraph 0010, 0043). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 10, Lovelace and Milton teach the limitations of the parent claim. Lovelace additionally teaches: adjusting a refresh rate of the memory device based at least in part on detecting the set of errors (paragraph 0037). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 11, Lovelace and Milton teach the limitations of the parent claim. Lovelace additionally teaches: Identifying a temperature of the memory device (paragraph 0018); and transmitting, to the host device, an indication of the temperature of the memory device based at least in part on detecting the set of errors (paragraph 0018). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 12, Lovelace and Milton teach the limitations of the parent claim. Lovelace does not explicitly teach: receiving a signal that indicates whether to perform the determination that the set of errors satisfy the threshold, or perform the transmission of the indication, or a combination thereof, wherein the signal is based at least in part on the data stored at the memory device; and determining, based at least in part on the signal, whether to perform the determination that the set of errors satisfy the threshold, or perform the transmission of the indication, or a combination thereof.
Milton teaches: receiving a signal that indicates whether to perform the determination that the set of errors satisfy the threshold, or perform the transmission of the indication, or a combination thereof, wherein the signal is based at least in part on 

Regarding claim 13, Lovelace and Milton teach the limitations of the parent claim. Lovelace additionally teaches: the threshold of errors comprises a threshold quantity of errors, or a threshold type of errors, or a threshold of errors at a location of the memory device, or a threshold frequency of errors, or a combination thereof (paragraph 0035). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 14, Lovelace and Milton teach the limitations of the parent claim. Lovelace additionally teaches: the configuration of the threshold is based at least in part on a type of the data, or a location of the data at the memory device, or a combination thereof (paragraph 0033). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 15, Lovelace teaches: A method, comprising: receiving, from a host device, an access command for accessing data at a memory device (paragraph 0022); determining whether the access command includes an error based at least in part on an error detection code associated with the access command or a bus of the memory device, the error detection code comprising one or more check bits (paragraph 0026). Lovelace does not explicitly teach: transmitting an indication of whether an error was detected in the access command based at least in part on the access command and the determination.
Milton teaches: transmitting an indication of whether an error was detected in the access command based at least in part on the access command and the determination (paragraph 0048). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 16, Lovelace and Milton teach the limitations of the parent claim. Lovelace does not explicitly teach: executing the access command based at least in part on a determination that the access command does not include an error based at least in part on the error detection code, wherein transmitting the indication comprises: transmitting, to the host device, an indication that the access command is error free based at least in part on the determination.


Regarding claim 17, Lovelace and Milton teach the limitations of the parent claim. Lovelace does not explicitly teach: refraining from executing the access command based at least in part on a determination that the access command includes an error based at least in part on the error detection code, wherein transmitting the indication comprises: transmitting, to the host device, an indication that the access command includes the error based at least in part on the determination.
Milton teaches: refraining from executing the access command based at least in part on a determination that the access command includes an error based at least in part on the error detection code (paragraph 0048; claim 3), wherein transmitting the indication comprises: transmitting, to the host device, an indication that the access command includes the error based at least in part on the determination (paragraph 0048). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 18, Lovelace and Milton teach the limitations of the parent claim. Lovelace does not explicitly teach: transitioning, by the memory device, to a state that 
Milton teaches: transitioning, by the memory device, to a state that refrains from executing the access command and one or more additional commands received after the access command (claim 3); receiving, from the host device, a command to exit the state based at least in part on the error being correctable; and receiving, based at least in part on the command to exit the state, a retransmission of the access command having the error corrected (claim 3). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 19, Lovelace teaches: determining a configuration of a threshold of errors for data at a memory device (paragraph 0038); transmitting, to the memory device, the configuration of the threshold based at least in part on an access operation associated with the data (paragraph 0038). Lovelace does not explicitly teach: receiving, from the memory device, an indication that the threshold has been satisfied based at least in part on retrieving the data at the memory device.
Milton teaches: receiving, from the memory device, an indication that the threshold has been satisfied based at least in part on retrieving the data at the memory device (paragraph 0048). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 20, Lovelace and Milton teach the limitations of the parent claim. Lovelace additionally teaches: determining the configuration of the threshold based at least in part on a type of the data, or a location of the data at the memory device, or a combination thereof (paragraph 0033). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 21, Lovelace and Milton teach the limitations of the parent claim. Lovelace additionally teaches: receiving, from the memory device, an indication of one or more errors associated with a first location of the memory device (paragraph 0033). Lovelace does not explicitly teach: writing additional data to a second location of the memory device based at least in part on the indication of the one or more errors, the second location being different 6 than the first location.
Milton teaches: writing additional data to a second location of the memory device based at least in part on the indication of the one or more errors, the second location being different than the first location (paragraph 0043). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 22, Lovelace and Milton teach the limitations of the parent claim. Lovelace additionally teaches: analyzing one or more errors in the data associated with the threshold based at least in part on the received indication (paragraph 0026, 0033); and transmitting, to the memory device, a command that comprises corrected data 

Regarding claim 23, Lovelace teaches: generating an error detection code associated with an access command for accessing data at a memory device (paragraph 0032); transmitting, to the memory device, the access command including the error detection code (paragraph 0026). Lovelace does not explicitly teach: receiving, from the memory device, an indication of whether an error was detected in the access command based at least in part on the error detection code.
Milton teaches: receiving, from the memory device, an indication of whether an error was detected in the access command based at least in part on the error detection code (paragraph 0009). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 24, Lovelace and Milton teach the limitations of the parent claim. Lovelace does not explicitly teach: receiving an indication that an error was detected in the access command based at least in part on the error detection code; identifying the error in the access command based at least in part on the indication; and retransmitting the access command with the identified error corrected.
Milton teaches: receiving an indication that an error was detected in the access command based at least in part on the error detection code (paragraph 0048); identifying the error in the access command based at least in part on the indication; and 

Regarding claim 25, Lovelace and Milton teach the limitations of the parent claim. Lovelace does not explicitly teach: transmitting, to the memory device, an indication to exit from a state that refrains from executing commands, wherein the indication to exit from the state is based at least in part on a set of errors in the access command being correctable.
Milton teaches: transmitting, to the memory device, an indication to exit from a state that refrains from executing commands, wherein the indication to exit from the state is based at least in part on a set of errors in the access command being correctable (paragraph 0009, 0048). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Billing; Gurkirat et al.	US 20100332950 A1
SHARON; ERAN et al.	US 20130055047 A1
Dubeyko;			US 20180173419 A1
Sankaranarayanan; et al.	US 20180246775 A1
receiving, from a host device, a configuration of a threshold of errors for data at a memory device;

Boehm; Aaron P. et al.	US 20200117540 A1
D'ABREU;			US 20150363248 A1
Wyatt, Stewart R. et al.	US 20030172328 A1
determining whether the access command includes an error based at least in part on an error detection code associated with the access command or a bus of the memory device, the error detection code comprising one or more check bits;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232.  The examiner can normally be reached on Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel F. McMahon/Primary Examiner, Art Unit 2111